RichaRdson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the party [sic] hereto, subject to the approval of the Court:
That the items makred [sic] “A” and initialed FV by Examiner Frank Voss on the invoices covered by the above enumerated protest and assessed with duty at †‡ per pound under paragraph 709, as modi-*281fiecl, consists of butter oil similar in all material respects to the merchandise the subject of Rudolph Faehndrich, et al. v. United States, C.D. 2351, 49 Cust. Ct. 1, wherein the Court held that said merchandise was dutiable at 10 per centum ad valorem under paragraph 52, as modified.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2351 be incorporated in the record of the above enumerated protest and that said protest be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting this stipulation as evidence of the facts, and upon the authority of the case cited therein, we hold that the claim in the protest herein that the items of merchandise marked “A” and initialed FV by Examiner Frank Voss on the invoices covered by said protest are dutiable under the provisions of paragraph 52 of the Tariff Act of 1930, as modified, at the duty rate of 10 per centum ad valorem, is sustained. As to all other claims and merchandise the protest is overruled.
Judgment will be entered accordingly.